Citation Nr: 1210187	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  04-16 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the overpayment of Department of Veterans Affairs (VA) educational assistance benefits in the calculated amount of $8,673.23 was validly created.


REPRESENTATION

Veteran represented by:	Donald C. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from May 1988 to November 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Although the Board issued a decision in September 2007 in which it found that the creation of the Veteran's debt was valid, the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2010, the Court issued a Memorandum Decision ordering that the Board's decision be vacated and remanded for further appellate review.  The case now returns to the Board.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In the November 2010 Memorandum Decision, the Court ordered the Board to provide further statement of the reasons and bases for its determination that this Veteran participated in a fraudulent scheme while enrolled at Ramon Magsaysay Technological University (RMTU) by not regularly attending classes and, instead, receiving course credit in return for buying supplies and other "gifts" for the school and for individual instructors resulting in overpayment of education benefits.  The Court found that the only evidence discussed by the Board that specifically mentioned the Veteran did not necessarily implicate him in any alleged fraudulent scheme.  The Court also found that the Board did not meaningfully weigh evidence suggesting that the Veteran was not part of an alleged scheme.     

The record contains multiple redacted copies of various documents pertinent to the current appeal, to include the Education Compliance Survey Report summarizing the findings of surveys conducted in October 2002, February 2003, and May 2003, and numerous depositions taken from students and faculty at RMTU.  While the redacted documents contain references to the Veteran and discussion of his classroom attendance and/or participation, the full context of such references is not always clear due to the redaction of the documents.  See e.g., VA Form 1934E noted as page 8 of 5 and attached to the Education Compliance Survey Report (discussing the reasons given by RMTU for discrepancies found in records in the course of the compliance survey).  

Additionally, it is not clear whether the current record contains all of the documents that are specific to this Veteran and were considered in the determination that he, along with 59 other veterans, participated in a scheme to defraud the government by enrolling at RMTU as full time students solely to collect VA benefits and never really attended classes.  

Further, the Board observes that the Office of Inspector General (OIG) wrote, in the February 2003 Memorandum, that there was one Veteran student interviewed as part of the field investigation and was not involved in the scheme.  However, it is unclear from the record which discrepancies, behaviors, and other factors were considered in making the determination that this Veteran was involved in a scheme to defraud the government were not present for the Veteran mentioned in the OIG's memorandum who was determined to have not been involved in the scheme.  (Emphasis added.)   

Upon consideration of the foregoing, the Board finds that further evidentiary development is warranted, as outlined below.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain unredacted copies of any and all documents pertaining to the OIG's February 2003 finding of fraud pertinent to the present appeal, to include those documents that specifically pertain to, or otherwise reference, this Veteran.  

Any documents which identify the Veteran as being personally engaged in an attempt to defraud VA; identify the course or courses that he allegedly did not attend during the period at issue; disclose the amount of alleged payments and/or gifts that the Veteran personally made to the school or his instructors; explain how the Veteran specifically was determined to have participated in the scheme to defraud VA; explain how the Veteran deviated from the standard of maintaining satisfactory conduct and attendance; and explain what discrepancies were present in his educational record and, whether such discrepancies were considered to be sufficient evidence of his participation in a scheme to defraud the government should be included in the record.  

All unredacted copies that are obtained should be covered in an envelope with a statement on the front indicating that any Privacy Act request will need to be handled in coordination with OGC PSG IV.  

If unable to comply with the Board's request, provide a detailed explanation of the reason for noncompliance along with supporting documentary evidence.  

2.  Also, obtain a written statement from the Resident Agent In Charge at OIG, M.S., who authored the February 2003 Memorandum (or another appropriate individual if M.S. is no longer available) that addresses the specific discrepancies, behaviors, and/or other factors considered in making the determination that this Veteran was involved in a scheme to defraud the government, to include discussion of those which were not present for the other Veteran mentioned in the February 2003 memorandum who was determined to have not been involved in the scheme.  

3.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case (SSOC), with an appropriate period of time for response.  Thereafter, return the case to the Board for further consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



